DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: 
(i) “prior to other processing of the received signal in the receiver circuit” is indefinite because it is unclear what “other processing” means.  (a) It is unclear what kind of “processing” “other processing” is referring to. (b) It is also unclear what “prior to” means.  In particular, a reception interface/port that is the first line interface with the connected medium may be understood to be an instance of “processing”, under BRI.  In that case, it would not make sense to situate the filter “prior to” that reception interface/port, pursuant to this recitation.  Clarification is required.

Response to Arguments
Please see updated Section 112 indefiniteness rejection above.
Applicant’s arguments with respect to claim(s) have been considered but are either moot or unpersuasive.  
Applicant’s arguments directed to Claim 15 are moot, in view of the new grounds of rejection set forth below, citing new art.
It should be noted as a preliminary matter that the feature of “asymmetrical communications” as Applicant argues, presumably in the sense of Claim 15, is not actually recited in claims 1 or 8, other than in the preamble, and is thus not given patentable consideration.  Furthermore, it is unclear why asymmetrical communications would not be amenable to SuperSpeed decoding, as the Applicant states.  There does not appear to be any claim recitations related to the ability or inability to decode certain kinds of signals and thus Applicant’s arguments predicated upon its assertion that asymmetrical communications would dictate the way certain decoding would or would not be performed, would not be persuasive.  (page 6 of Applicant’s response).  Furthermore, it should be noted that, as set forth below in the rejections, it is possible to situate a filter, e.g., a LPF, in the receive/transmit chain of LFPS since the LFPS chain is functionally distinct from the SuperSpeed receive/transmit chain, as disclosed in the reference Chen.  That the LFPS and SuperSpeed receive/transmit chains may share certain components, is not an impediment to the incorporation of a filter into those chain(s).  For example, as shown in Figs. 4/5 of An, the LFPS and SuperSpeed chains share the same original interface but are arranged with bypass circuitries to render them functionally distinct.  A filter could be operably situated in the respective chain in that arrangement, and in fact it is (see 600 in Fig. 6A), contrary to Applicant’s assertion that that would not be possible or would render the disclosure inoperable.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,797,835 B1 to Zhang et al., in view of U.S. Patent Publication 2013/0266026 A1 to McCormack et al., further in view of U.S. Patent Publication No. 2016/0198410 A1 to Cherniavsky et al.
As to claim 15, Zhang discloses a method implemented by a transceiver to support asymmetrical full duplex communication across a connected medium, the method comprising: 
enabling a low frequency periodic signal (LFPS) transceiver; exchanging a ping over the connected medium via LFPS to indicate readiness for operation (Figs. 3 and 4, col. 7, line 52 – col. 8, line 29, disclosing two “link partners”/devices exchanging “LFPS wakeup signal” and “LFPS reply signal”); and 
configure communication in asymmetrical full-duplex communication over the connected medium (Figs. 3 and 4, col. 7, line 52 – col. 8, line 29, disclosing two “link partners”/devices exchanging “LFPS wakeup signal” and “LFPS reply signal” to configure communication over the connected medium s 
Zhang does not appear to explicitly disclose where asymmetrical communication provides unidirectional SuperSpeed over the connected medium.
McCormack discloses where asymmetrical communication provides unidirectional SuperSpeed over the connected medium (paragraph 104: “Communication between the devices 210  and 220 may be half-duplex … And, for USB, … the transactions between devices may be at … SuperSpeed (SS)”, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of McCormack discussed above, in conjunction with and to modify the teachings of Zhang, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels. (McCormack, paragraphs 1-35; Zhang, cols. 1-2).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
McCormack and Zhang do not appear to explicitly disclose where asymmetrical communication provides bidirectional LFPS over the connected medium.

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Cherniavsky discussed above, in conjunction with and to modify the combined teachings of McCormack and Zhang, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels. (Cherniavsky, paragraphs 1-18; McCormack, paragraphs 1-35; Zhang, cols. 1-2).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,797,835 B1 to Zhang et al., in view of U.S. Patent Publication 2013/0266026 A1 to McCormack et al. and U.S. Patent Publication No. 2016/0198410 A1 to Cherniavsky et al., further in view of U.S. Patent No. 9,215,113 B1 to Chen et al. (“Chen II”)
As to claims 16, Zhang, McCormack and Cherniavsky teach the method as in the parent claim 15.
Zhang does not appear to explicitly disclose establishing LFPS link in LFPS based pulse width modulation messaging (LBPM) half duplex operation to configure communication over the connected medium.

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Zhang, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing LFPS related control signaling. (Chen II, cols. 1-4; Zhang, cols. 1-2).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 17, Zhang, Cherniavsky and McCormack teach the method as in the parent claim 15.
Zhang does not appear to explicitly disclose performing SuperSpeed receiver training over the connected medium with the LPBM serving as a feedback channel.
Chen II discloses performing SuperSpeed receiver training over the connected medium with the LPBM serving as a feedback channel. (Fig. 3, col. 4, lines 0-20, 55-67, col. 5, lines 1-31, disclosing a LBPM “handshake” 308 wherein LBPM messages are sent from one device to the other device one direction at a time, to configure a link [200] to operate pursuant to USB SuperSpeed/SuperSpeedPlus protocols).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of 
As to claims 18, , Zhang, Cherniavsky, McCormack and Chen II teach the method as in the parent claim 17.
Zhang discloses wherein the SuperSpeed receiver training is Universal Serial Bus SuperSpeed training. (col. 3, line 44 – col. 4, line 16, disclosing the exchange of training sequences for training devices 104 and 108 to operate under USB 3.0 protocol, comprising SSDS transmit and receive lines).

Claims 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An et al.
As to claims 1, Chen discloses 
A device to implement transceiver to support asymmetrical full duplex communication across a connected medium, the device comprising: a transmission circuit to receive a transmission input and transmit the transmission input via a SuperSpeed data driver and a low frequency periodic signal (LFPS) transmitter over the connected medium (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit LFPS signaling and SuperSpeed signaling [see, e.g., paragraphs 37-38], teaching this limitation); and 

Chen does not explicitly disclose the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver, the filter of the received signal prior to other processing of the received signal in the receiver circuit.
An discloses the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver, the filter of the received signal prior to other processing of the received signal in the receiver circuit (Figs. 4, 5, 6A, col. 5, line 35 – col. 7, line 44, disclosing situating a low pass filter 600 at the beginning of “LFPS detector 410”, which in reference to Figs. 4 and 5 is “prior to other processing of the received signal in the receiver circuit”, teaching this limitation; col. 1, line 5-col. 2, line 11, and Fig. 1, disclosing receiver circuit and LFPS receiver) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of An discussed above, in conjunction with and to modify the teachings of Chen, to reject the limitations of this claim.  In particular, it would have been obvious to a PHOSITA that Chen’s teaching of “a receiver circuit coupled to transmission circuit, the receiver circuit capable of receiving the received signal at an LFPS receiver” would have been combinable with and/or may be modified by, An’s teaching above to reject the limitation “the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver, the filter of the received signal prior to other processing of the received signal in the receiver circuit”.  This is at least in part because LFPS signaling/communication takes place at a 
As to claims 6, Chen and An teach the method as in the parent claim 1. 

As to claim 7, Chen and An teach the method as in the parent claim 1. 
Chen discloses wherein the connected medium is a Universal Serial Bus cable.  (Figs. 1A, 1B, paragraphs 22, 23, disclosing USB cable)

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An et al., further in view of U.S. Patent No. 9,215,113 B1 to Chen et al. (“Chen II”)
As to claims 2, Chen and An teach the method as in the parent claim 1. 
Chen II discloses a LFPS or LFPS based pulse width modulation messaging (LBPM) encoder coupled to the LFPS transmitter (col. 11, lines 44-47; col. 12, lines 34-37).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen and An, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no 
As to claims 3, Chen, Chen II and An teach the method as in the parent claim 2. 
Chen II discloses a LFPS or LBPM decoder coupled to the LFPS receiver. (col. 5, lines 59-61).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen and An, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 4, Chen, Chen II and An teach the method as in the parent claim 3. 
Chen discloses a link training status and state machine coupled to the LFPS transmitter and the LFPS receiver (Fig. 2, “controller 112”, paragraph 33; also see Figs. 3A-C and paragraphs 34-40).
Chen does not appear to explicitly disclose LFPS/LBPM encoder coupled to the LFPS transmitter and the LFPS/LBPM decoder coupled to the LFPS receiver.
Chen II discloses LFPS/LBPM encoder coupled to the LFPS transmitter (col. 11, lines 44-47; col. 12, lines 34-37) and the LFPS/LBPM decoder coupled to the LFPS receiver (col. 5, lines 59-61).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An et al., further in view of U.S. Patent Publication No. 2018/0300282 A1 to Vertenten.
As to claims 5, Chen and An teach the method as in the parent claim 1. 
Chen discloses a SuperSpeed data driver (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit SuperSpeed data/signaling)
Chen does not appear to explicitly disclose wherein the transmission circuit receives the transmission input at a parallel in serial out converter that outputs a serial transmission input to the data driver. 
Vertenten discloses wherein the transmission circuit receives the transmission input at a parallel in serial out converter that outputs a serial transmission input to the data driver (Fig. 1, “parallel to serial 122”).
.

Claims 8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An, et al., further in view of U.S. Patent Publication No. 2017/0118002 A1 to Kao.
As to claims 8, Chen discloses 
A device to implement a transceiver to support asymmetrical full duplex communication across a connected medium, the device comprising: a transmission circuit dedicated to receive a serial transmission input and transmit the serial transmission input via a low frequency periodic signal (LFPS) transmitter over the connected medium (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit LFPS signaling, thus the portions of that circuitry that functionally implement LFPS transmission/reception would teaching the recited “transmission circuit dedicated to receive …”, by the BRI interpretation of the claim terms); and 

Chen does not explicitly disclose the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver.
An discloses the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver (Figs. 4, 5, 6A, col. 5, line 35 – col. 7, line 44, disclosing situating a low pass filter 600 at the beginning of “LFPS detector 410”, which in reference to Figs. 4 and 5 is “prior to other processing of the received signal in the receiver circuit”, teaching this limitation; col. 1, line 5-col. 2, line 11, and Fig. 1, disclosing receiver circuit and LFPS receiver);
USB 3.0 communications encompasses SuperSpeed signals (col. 6, line 64 – col. 7, line 6)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of An discussed above, in conjunction with and to modify the teachings of Chen, to reject the limitations of this claim.  In particular, it would have been obvious to a PHOSITA that Chen’s teaching of “a receiver circuit coupled to the transmission circuit, the receiver circuit capable of receiving the received signal at an LFPS receiver and at a SuperSpeed receiver” would have been combinable with and/or may be modified by, An’s teaching above to reject the limitation “the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver”.  This is at least in part because LFPS signaling/communication takes place at a lower frequency range (paragraph 25 of Chen) and therefore would have been passed through by the low pass filter disclosed in An; furthermore, it 
Chen and An do not appear to explicitly disclose the receiver circuit to filter the received signal from the connected medium through a high pass filter to a SuperSpeed receiver.

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kao discussed above, in conjunction with and to modify the teachings of An and Chen, to reject the limitations of this claim.  In particular, it would have been obvious to a PHOSITA that Chen’s teaching of “a receiver circuit coupled to the transmission circuit, the receiver circuit capable of receiving the received signal at an LFPS receiver and at a SuperSpeed receiver” and An’s teaching of SuperSpeed communications being encompassed in USB 3.0 standards, would have been combinable with and/or may be modified by, Kao’s teaching above to reject the limitation “the receiver circuit to filter the received signal from the connected medium through a high pass filter to a SuperSpeed receiver”.  It would have been obvious to a PHOSITA to situate the low pass filter at the beginning of the functional USB/SuperSpeed receiver chain disclosed in Chen, which is possible regardless of whether or not the LFPS and the SuperSpeed receive/transmit chains share any components since both LFPS receive/transmit chain and SuperSpeed receive/transmit chain are functionally distinct, as disclosed in Chen, thus rendering this modification possible. it is possible to situate a filter, e.g., a LPF, in the receive/transmit chain of LFPS since the LFPS chain is functionally distinct from the SuperSpeed receive/transmit chain, as disclosed in the reference Chen.  That the LFPS and SuperSpeed receive/transmit chains may share certain components, is not an impediment to the incorporation of a filter into those chains.  For example, as shown in Figs. 4/5 of An, the LFPS and SuperSpeed chains share the same original interface but are arranged with bypass circuitries to render them functionally distinct.  A filter could be situated in the respective chain in that arrangement, contrary to Applicant’s assertion that that would not be possible or would 
As to claims 13, Chen, An and Kao teach the method as in the parent claim 8. 
Chen discloses wherein the SuperSpeed data driver is a Universal Serial Bus (USB) SuperSpeed data driver.  (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit SuperSpeed data/signaling; paragraphs 17-18: disclosing USB SuperSpeed protocol)
As to claims 14, Chen, An and Kao teach the method as in the parent claim 8. 
Chen discloses wherein the connected medium is a Universal Serial Bus cable.  (Figs. 1A, 1B, paragraphs 22, 23, disclosing USB cable)

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An, et al. and U.S. Patent Publication No. 2017/0118002 A1 to Kao, further in view of U.S. Patent No. 9,215,113 B1 to Chen et al. (“Chen II”)
As to claims 9, Chen, An and Kao teach the method as in the parent claim 8. 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen, An and Kao, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing LFPS related control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Kao, paragraphs 1-16; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 10, Chen, Chen II, An and Kao teach the method as in the parent claim 9. 
Chen II discloses a LFPS or LBPM decoder coupled to the LFPS receiver. (col. 5, lines 59-61).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen, An and Kao, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing LFPS related control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Kao, paragraphs 1-16; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed 
As to claims 11, Chen, Chen II, An and Kao teach the method as in the parent claim 10. 
Chen discloses a link training status and state machine coupled to the LFPS transmitter and the LFPS receiver (Fig. 2, “controller 112”, paragraph 33; also see Figs. 3A-C and paragraphs 34-40).
Chen does not appear to explicitly disclose LFPS/LBPM encoder coupled to the LFPS transmitter and the LFPS/LBPM decoder coupled to the LFPS receiver.
Chen II discloses LFPS/LBPM encoder coupled to the LFPS transmitter (col. 11, lines 44-47; col. 12, lines 34-37) and the LFPS/LBPM decoder coupled to the LFPS receiver (col. 5, lines 59-61).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen, An and Kao, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing LFPS related control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Kao, paragraphs 1-16; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An, et al., U.S. Patent .
As to claims 12, Chen, Chen II, An and Kao teach the method as in the parent claim 9. 
Chen discloses a SuperSpeed data driver (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit SuperSpeed data/signaling)
Chen does not appear to explicitly disclose wherein the transmission circuit receives the transmission input at a parallel in serial out converter that outputs a serial transmission input to the data driver. 
Vertenten discloses wherein the transmission circuit receives the transmission input at a parallel in serial out converter that outputs a serial transmission input to the data driver (Fig. 1, “parallel to serial 122”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Vertenten discussed above, in conjunction with and to modify the teachings of Chen, to reject the limitations of this claim, at least because the SuperSpeed data driver disclosed in Chen would correspond to the data driver disclosed in Vertenten, thus rendering the respective teachings combinable.  The suggestion/motivation would have been to improve the process of configuring USB communication channels. (Chen, paragraphs 1-7; An, cols. 1-2; Kao, paragraphs 1-16; Chen II, cols. 1-4; Vertenten, paragraphs 1-16).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463